    Case 5:21-cv-03022-SAC Document 8 Filed 02/23/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


GABRIEL T. WALLER,

                              Plaintiff,

            v.                                      CASE NO. 21-3022-SAC

SARAH JAMES, et al.,


                              Defendants.


                            ORDER OF DISMISSAL

     This matter is a civil rights action filed under 42 U.S.C. §

1983. On January 21, 2021, the clerk of the court entered a notice

of deficiency (NOD) regarding plaintiff’s motion for leave to

proceed in forma pauperis. On January 22, 2021, the court issued a

notice and order to show cause (NOSC) directing plaintiff to show

cause why this matter should not be dismissed due to its filing

outside    the   two-year   limitation   period.   Plaintiff   submitted   a

supplement to the motion to proceed in forma pauperis, and the court

granted the motion.
     However, the NOSC was returned          on February 17, 2021, as

undeliverable. Plaintiff has failed to provide the clerk of the

court with a current address, as required by the rules of the court.

D. Kan. R. 5.1(c)(3)(requiring each attorney or pro se party to

notify the clerk in writing of a change of address or telephone

number).

     Because plaintiff has failed to supply a current address and
has not responded to the NOSC, the court will dismiss this matter.

Under Rule 41(b) of the Federal Rules of Civil Procedure, a court

may dismiss an action for failure to prosecute or for a failure to
   Case 5:21-cv-03022-SAC Document 8 Filed 02/23/21 Page 2 of 2




comply with the Federal Rules of Civil Procedure or a court order.

Young v. U.S., 316 F. App’x 764, 771 (10th Cir. 2009)(citing Fed.

R. Civ. P. 41(b)). “This rule has been interpreted as permitting

district courts to dismiss actions sua sponte when one of these

conditions is met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S.

626, 630-31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th

Cir. 2003)). “In addition, it is well established in this circuit

that a district court is not obligated to follow any particular

procedures when dismissing an action without prejudice under Rule

41(b).” Young, 316 F. App’x at 771-72 (citations omitted).

   IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice under Rule 41(b) for failure to prosecute.

   IT IS SO ORDERED.

   DATED:   This 23rd day of February, 2021, at Topeka, Kansas.



                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
